PD-1446&1447&1448&1449-15
                                N0_.


                                               IN   THE


                                COURT          OF   CRIMINAL    APPEALS


                                           AUSTIN,TEXAS




                         NEKO   EARSY          BOYKIN

                                  V.
                                                                            RECEIVED
                        the state of texas                                COURT OF CRIMINAL APPEALS

                                                                               Nnvoa?ni5
                        Ffcom Appeal Nos.             05-14-00331-CR
                                                                          Abel Acosta, Clerk
                                                      05--14--00332--CR

                                                      05--14--00333--CR


                                                      05--14--00334--CR


                        Trial Cause Nos.              Fl3-12G01vJ, F13-58095-J,

                                                      F13-58096-J,    F13-58097-J

                        Dallas/County

                  FIRST MOTION FOR EXTENSION OF TIME TO FILE
                     PETITION FOR DISCRETIONARY REVIEW

 To The Honorable Judges Of The Court OFFCriminal Appeals :
_ Comes now,NEKO EARSY BOYKIN,Petitioner,and files this Motion for an

extension of sixty (60) days in which to file a Petition) fion:discretionary
Review.In support of this motion,appellant shows the Court the following:
 The Petitioner was convicted in the 5rd. District Court Of fi&HasaCounty
Texas of the offenses of,-Aggravated Robbery in Cause Nos.Fl3-i26Dl-J,
F13-58095-J,: F13-58096-J, F13-58097-J ,stiyle"d:State of Texas vs. Neko Earsy Boykin
The Petitioner appealed to the Court Appeals, Fifth Supreme Judicial District.
The case was affirmed on October 8,2015

                                       H


 The present deadline for filing Petition for Discretionary Review is
November 8,2015.The Petitioner has not requested anyeextension prior to
this request.                                              *"
 ' -                                       1
                                                                     in


   Petitioner's request for ans extension is based upon the following
 facts        : Petitioner was                    not       informed of                            the decision of                            the     court* 6f

Appeals in affirming his case until October 16>2015.Since that time

Petitioner has been attempting to gain legal representation in this
matter.His attorney on the appeal, Nanette Hendfickson,has informed

Petitioner that she will not represent him on the Petition for Dis

cretionary Review.

  Wherefore,Petitioner pray this court Grant                                                   this motion                   and           extend       the

deadline            for filing Petition                              for Discretionary Review in (.Case

Numbers 05-14-00331-eR, 05-14-00332-CR, 05-14-00333-Cr, 05-14-00334-CR

to December 8,2015.




                                                                                         Petitioner,jjlfo se
                                                                                         Texas Department of Criminal Justice
                                                                                         Ferguson Unit
                                                                                         TDCJ-ID # 01916061
                                                                                         Midway,Texas 75852


                                                     Certificate of Service

  I certify           that a         true and correct copy of the above and foregoing
£•"}..ii-iC   iv.'. .:ic u   'i.O'.' ;,xi'.-";i'i:;. ivii   •'. y.    '•:••.»..•'.•.    t-i'    i:' < .-.-•   •?•. "-.•c-i". r. ^... oo.    ic-c' •."ucCievtio.'.;•::
First Motion for Extension of Time to File a Petition for Discretionary

Review,has been forwarded                              by U.S-Mail,postage paid,first, class,to

the Attorney for State St^ffy^ HJ^JUlX &IS\iUdt fcWi)VljUL<lat
 y&IIfirf)4- I(&ft}f)                                           and to the State Prosecuting Attorney
P.O.Box         12405,Austin,Texas                          78711                  on   this           5th       day        of November 2015
 I,Neko Earsy Boykin   TDCJ # 01916061 being_ presently incarcerated in the

Eerguson Unit      of the Texas Department of Criminal Justice innMadison

County,Texas,verify and declare under penalty of perjury that the fore

going statements are true and correct-Executed on this the 5th          day

of   November   2015




                                              TDCJ   # 0191601